Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-12 and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
With regards to Claims 1 and 10, the limitation “… to give frequent diseases and infrequent diseases a fair treatment” is indefinite because it is unclear what the patentable boundaries of this limitation are.  This limitation describes intended use result without clear boundaries.  No patentable distinction is made by an intended use or result unless some structural difference is imposed by the use or result on the structure or material recited in the claim, or some manipulative difference is imposed by the use or result on the action recited in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 6-12 and 15-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 1 recites:
A method of performing patient similarity measurement via a diversity-promoting distance metric learning model, said method comprising: 
receiving, by one or more processors, inputs of the electronic health records (EHRs) of a first patient and a second patient; 
generating, by the one or more processors, an output of a score that indicates the similarity of the first and second patient; and 
calculating, by the one or more processors, uncorrelation between components of inputs of the first patient and inputs of the second patient, 
wherein uncorrelation is calculated using eigenvalues of component matrices composed from the inputs of the first patient EHR and inputs of the second patient EHR, wherein uniformity among the eigenvalues measures uncorrelation between components; and improving a measurement of a similarity of patients with infrequent diseases by diversifying the components when a plurality of component vectors are closer to being orthogonal to give frequent diseases and infrequent diseases a fair treatment.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (process). 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the groupings of subject matter when recited as such in a claim limitation that falls into the grouping of subject matter when recited as such in a claim limitation that covers mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations.  
Similar limitations comprise the abstract ideas of Claim 10.  
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claims comprise the following additional elements:
In Claim 1: receiving inputs of the electronic health records (EHRs) of a first patient and a second patient; one or more processors; improving a measurement of a similarity of patients with infrequent diseases … to give frequent diseases and infrequent diseases a fair treatment;
In Claim 10: receiving inputs of the electronic health records (EHRs) of two patients; one or more processors, improve a measurement of a similarity of patients with infrequent diseases … to give frequent diseases and infrequent diseases a fair treatment.
The preambles of both independent claims (“A method of performing patient similarity measurement via a diversity-promoting distance metric learning model” and “A Patient Similarity Measurement (PSM) system comprising: a Diversity-Promoting Distance Metric Learning (DPDML) model”) are generically-recited field of use limitations that are not meaningful. The additional elements in the claims that generically recite receiving inputs of the electronic health records (EHRs) of patients represent mere data gathering, i.e. insignificant represent extra-solution activity to the judicial exception.  According to the October update on 2019 PEG such steps are “performed in order to gather data for the (mental analysis) step, and is a necessary precursor for all uses of the recited exception. It is thus extra-solution activity, and does not integrate the judicial exception into a practical application”.
A limitation “one or more processors” represents a generic computer equipment. This is not a meaningful limitation as recited in generality and not qualified as a particular machine.
The newly added limitations of “improving a measurement of a similarity of patients with infrequent diseases … to give frequent diseases and infrequent diseases a fair treatment” are generically-recited step that is not meaningful and, therefore, does not indicate a practical application following MPEP 2105.05(f): “As explained by the Supreme Court, in order to make a claim directed to a judicial exception patent-eligible, the additional element or combination of elements must do "‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’" …  The court thus held the claims ineligible, because the additional limitations provided only a result-oriented solution and lacked details as to how the computer performed the modifications, which was equivalent to the words "apply it". 850 F.3d at 1341-42; 121 USPQ2d at 1947-48 (citing Electric Power Group., 830 F.3d at 1356, 1356, USPQ2d at 1743-44 (cautioning against claims "so result focused, so functional, as to effectively cover any solution to an identified problem")).
Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.  
However, the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis). 
For example, generically-recited gathering electronic records of patients and similarity measurements (assessment/evaluation) are discussed in Martin and Sharafoddini, patient treatment based on the similarity is discussed in these references and also in Rajan and Li as well as other art of record. 
The independent claims, therefore, are not patent eligible.
With regards to the dependent claims, claims 2, 3, 6-9, 11-12, and 15-18 provide additional features/steps which are part of an expanded abstract idea of the independent claims and, therefore, these claims are also not eligible because these claims do not recite additional elements that reflect a practical application and/or qualified for significantly more for substantially similar reasons as discussed with regards to the independent claims.

Examiner’s Note with regards to Prior Art
With regards to Claims 1 and 10, the closest prior art, Xie and Bhavani, either singularly or in combination, fail to anticipate or render obvious calculating that uncorrelation is calculated using eigenvalues of component matrices composed from the inputs of the first patient EHR and inputs of the second patient EHR, wherein uniformity among the eigenvalues measures uncorrelation between components, in combination with all other limitations in the claims as claimed and defined by applicant.

Response to Arguments
35 U.S.C. 101
Applicant's arguments filed 2/28/2022 have been fully considered but they are not persuasive. 
The Applicants argue (pp.7-8): claim 1 does not recite mathematical concepts. The analysis of Example 39 of the "2019 PEG Examples 37-42" document issued by the USPTO states that it is no sufficient that "some of the limitations may be based on mathematical concepts" for the claim to be deemed to recite a mathematical concept. That is, the mathematical concepts have to be recited in the claim … The "applying," "creating," and "training" recitations of the claim above are similar to the "generating," "calculating," and the newly-added "improving" recitations of claim 1 of the present application in that they may be based on mathematical concepts but do not meet the requirement for reciting mathematical concepts.
The Examiner respectfully disagrees. 
Firstly, for the reasons discussed in the FOA (1/24/2022), the mathematical concept grouping’s abstract idea is recited.
Secondly, Claim 1 is dissimilar to the claim in Example 39.  Unlike the former, the instant claim recites mathematical relationships such as calculating uncorrelation using eigenvalues and improving orthogonality by calculating a matrix (computes the Gram matrix of the row vectors, instant specification [0027]). 

The Applicants argue (p.8-10): Applicant hereby amends claim 1 to include the new recitation: "improving a measurement of a similarity of patients with infrequent diseases by diversifying the components when a plurality of component vectors are closer to being orthogonal to give frequent diseases and infrequent diseases a fair treatment." Applicant respectfully submits that, even, assuming arguendo, claim 1 does recite a mathematical formula, this newly-added recitation uses the alleged mathematical concept in a specific manner that sufficiently limits the use of the alleged mathematical concept to the practical application of "improving a measurement of a similarity of patients with infrequent diseases ... to give frequent diseases and infrequent diseases a fair treatment." To that end, it resolves an existing issue identified in the "Prior Art" section of the application, namely, "it is often the case that the frequency of diseases is highly imbalanced, which usually follows a power-law distribution where a small number of diseases have very high frequency while most diseases have low frequency" and "[d]ue to the skewness of disease frequency, conventional approaches typically are less capable of effectively measuring the similarities between patients who have an infrequent disease." 
The Examiner submits that the newly added limitation does not indicate a practical application for the reasons discussed in the rejection. It appears that the Applicant argues an improvement to technology (“conventional approaches typically are less capable of effectively measuring the similarities between patients“) that potentially would indicate eligibility. In any case, the Examiner does not consider that the invention improves the technology. The technology of correlation or uncorrelation patient similarity has been known in the art.
The entire improvement is in the abstract idea (“improving a measurement of a similarity of patients with infrequent diseases by diversifying the components when a plurality of component vectors are closer to being orthogonal”). As discussed in the FOA,  “a claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novelty.”  (Synopsys).

The Applicant argues (pp. 9-10): The analysis of Example 41 of the "2019 PEG Examples 37-42" document issued by the USPTO supports Applicant's above arguments … The analysis of this exemplary claim states that the combination of additional elements in the claim (e.g., the "receiving," "transforming," and "transmifting" recitations) "integrates the exception into a practical application. Based on the same reasoning, the "collecting" and newly-added "improving" recitations of amended claim 1 provide a practical application of the alleged mathematical concept. Specifically, the practical application is "improving a measurement of a similarity of patients with infrequent diseases ... to give frequent diseases and infrequent diseases a fair treatment."
The Examiner respectfully disagrees. 
The newly added limitation of “improving” does not demonstrate a practical application because it is not a meaningful limitation that lack details (see further the rejection section). 
Example 41 is dissimilar to the instant claim because in the former, a meaningful combination of additional elements are recited (receiving the plaintext word signal at the first computer terminal, transforming the plaintext word signal to one or message block word signals MA, and transmitting the encoded ciphertext word signal CA to the second computer terminal over a communication channel).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Huber Martin et al. (US 2008/0201280) discloses using machine learning to identify similar patients and outcomes.

Vaibhav Rajan et al. (US 2018/0011972) discloses extracting, by a processor at the server, one or more second sets of datasets of one or more second patients from a database server based on at least the first set of datasets of the first patient and determining a matching score; and predicting the health condition of the first patient based on at least the matching score associated with each of the one or more bipartite graphs.

Andreas G. K. Janecek et al., “On the Relationship Between Feature Selection and Classification Accuracy”, JMLR: Workshop and Conference Proceedings 4, 2008, pp. 90-105, discloses calculations using eigenvalues of component matrices composed from the inputs.

Xu Huang et al., “A Novel similarity measure based on eigenvalue distribution”, Transactions of A. Razmadze Mathematical Institute, 170 (2016), pp.352-262, discloses eigenvalue distribution as a criterion of measuring similarity in a multivariate system.

A. Sharafoddini et al., “Patient Similarity in Prediction Models Based on Health Data: A Scoping Review”, JMIR Med Inform, 2017 Jan-Mar; 5(1), 33 pages, describes computer-based approaches for predicting patients’ future health status based on health data and patient similarity.

Hongfei Li et al. (US 2019/0029603) discloses developing a risk prediction model for a disease based on the electronic health records of the plurality of patients. A neighboring group of patients of the plurality of patients is identified, wherein the neighboring group of patients is two or more patients similar to the original patient, wherein the ordering of the two or more patients of the neighboring group of patients is based upon how similar each patient of the two or more patients is to the original patient. 


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863